Citation Nr: 1535735	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-06 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a prostate disability to include as due to inservice herbicide exposure and/or medications for service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1961 to February 1983. 

This matter came before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for a prostate condition and a high prostate-specific antigen (PSA).  In April 2014 and October 2014 and May 2015, the Board remanded this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed as having prostate cancer.

2.  The Veteran does not have a prostate disability which is attributable to service or which is etiologically related to medications that he takes for service-connected disabilities.


CONCLUSION OF LAW

A prostate disability was not incurred or aggravated in active service including as due to herbicide exposure, and it is not proximately due to, the result of, or aggravated by medications taken for service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306,3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in an August 2009, October 2009, and December 2009 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations and the reports of such examinations contain a description of the history of the disabilities at issue, document and consider the relevant medical facts and principles, and provide opinions regarding the etiology of the Veteran's claimed condition.  The Veteran was requested to submit additional medical records pursuant to the Board's remand, but he did not do so and has declined to undergo a biopsy to determine if he has prostate cancer.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Herbicide Presumption

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service. No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (August 31, 2010).  A detailed list of soft-tissue sarcomas found to be related to herbicide exposure is set forth in Note 1 to 38 C.F.R. § 3.309(e).  In addition, for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

The Veteran asserts that he has a prostate condition, manifested in part by high PSA, that is related to his military service as a result of herbicide exposure.  However, the Veteran has not been diagnosed as having prostate cancer.  The claim was remanded to afford the Veteran another VA examination which was conducted in June 2015.  It was noted by the examiner that the Veteran has elevated PSA, but he refuses further treatment/ biopsy to determine if this is prostate cancer.  Thus, without a diagnosis of prostate cancer, service connection cannot be granted on a presumptive basis.  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Direct Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs do not reveal treatment, findings, or diagnosis of prostate injury or disease.  There were no elevated PSA levels during service and the separation examination yielded normal findings.  The Veteran was separated from service in February 1983.  Post-service and many years later, the Veteran had elevated PSA levels in the 2000's.  VA treatment records reflect that he was seen for prostatism in August 2011 and had been taking Terazosin, which is used to treat symptoms of an enlarged prostate, since March 2012.  The Veteran was afforded a VA examination in May 2014.  At that time, the examiner indicated that the Veteran had a history of elevated PSA, without diagnosis of cancer.  In February 2015, the Veteran was examined again.  The examiner noted that a review of currently available medical records showed that the Veteran had a history of prostatism per VA medical records dated August 1, 2011 (The Board notes that the examiner mistyped August 1, 2012 in places on the examination, but the document contained in VA's Virtual file confirms it was August 1, 2011).  In August 2011, the Veteran was started on Terazosin.  The examiner stated that the Veteran had serial PSA with waxing and waning PSAs since that time.  The examiner noted that the Veteran was a poor historian on his condition and diagnoses, who his providers were, and he did not have information on any medications he was taking.  The Veteran stated he was followed by one of his private providers for his prostatism.  The examiner requested records from the Veteran's family private provider, but indicated that there was no indication of a diagnosis of prostatism, prostate cancer, or any other prostate condition.  However, on this examination, the examiner noted that the Veteran had been diagnosed with prostatism, a disease process in 2011 and 2012.  

In light of the foregoing, another VA examination was conducted in June 2015.  The examiner indicated that the Veteran had a diagnosis of prostatism initially per review of currently available medical records, in August 2012.  The examiner stated, as noted, that the Veteran refused further treatment or biopsy to determine if he has prostate cancer.  There was no prior diagnosis of prostatism before August 2012, in fact the examiner noted that on the retirement medical physical examination in November 1982, the examiner reported a normal rectum/prostate.  The Veteran stated previously that he is followed by a private provider for his elevated PSA, but despite requests made to the Veteran to obtain these records and share them with VA, no records had been furnished.  The Veteran states that he does not want further evaluation or treatment through VA and will see his private physician and urologist for his elevated PSA, but the examiner reported that the Veteran was unable to provide any information indicating he had seen a urologist in the past or who it was he planned on seeing in the future.  The Board further notes that the Veteran also has not submitted any records in that regard nor provided VA information and release to obtain them.  The examiner advised the Veteran that his elevated PSA is of concern and needs to have follow-up.  The examiner reported that there was no history of prostatism or prostate issues found in currently available STRs other than the August 2011 notation and the elevation in 2009.  Consequently, the examiner opined that there was no evidence to support that its clinical onset was during service.  Further, the examiner opined that the elevated PSA was not related to inservice herbicide exposure or to medications for service-connected disabilities.  The examiner stated that the medications for such would not result in or aggravate elevation of PSA or the history of prostatism.  Further, the examiner concluded that there is no evidence to support that the Veteran's Terazosin, prescribed for symptoms of prostatism, caused or aggravated prostatism.  In fact, the examiner explained that the PSA from August 2011, when it was prescribed to June 2012, declined from 12.02 to 8.23.  The Veteran's Terazosin was discontinued in 2013 due to the Veteran having cancelled all VA appointment and refusing to follow up. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the June 2015 examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that he has a prostate condition that is related to service including herbicide exposure during service and/or his medications.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on this issue, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion by itself cannot support his claim, and is outweighed by the findings to the contrary by the June 2015 VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, service connection for a prostate disability is not warranted on any basis.  


ORDER

Service connection for a prostate disability to include as due to inservice herbicide exposure and/or medications for service-connected disabilities is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


